Case 1:17-cv-04780-MKB-RLM Document 68 Filed 03/05/19 Page 1 of 2 PageID #: 958




                                                                         March 5, 2019

    VIA ECF

    Honorable Roanne L. Mann
    Chief United States Magistrate Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

           Re:     Mason et al. v. Lumber Liquidators
                   17-cv-04780 (MKB) (RLM)

    Dear Chief Magistrate Judge Mann:

           This office represents Plaintiffs in the above-referenced action. Pursuant to Your
    Honor’s Individual Rules, we write jointly with Defendant’s counsel to request a three-
    month extension of both (i) initial fact discovery, which is presently scheduled to close on
    March 21, 2019, and (ii) the deadline to submit a joint status report, presently due on March
    18, 2019.

            Plaintiff’s prior motion for an extension of discovery was based on the parties’
    discovery disputes and the fact that Defendant produced over 130,863 pages of documents
    in December. Thousands of Excel spreadsheets were withheld from that production,
    however, due to concerns with producing personally identifiable information (“PII”). After
    meeting and conferring with defense counsel a number of times, the parties entered into an
    agreement that would address both parties’ concerns. A subsequent production was made,
    but it was then discovered that the entirety of the whole production was inadvertently
    defective, in that documents were missing. As a result, Defendant re-produced the entirety
    of their production, which became reviewable to Plaintiffs on February 6, 2019.

           During this period, the parties also met and conferred on a number of different
    occasions regarding additional outstanding discovery. After a number of rounds of
    negotiations, the parties were able to get the total number of documents for review from
    28,840 to 9,783. Defendant has agreed to review and produce relevant, non-privileged
    documents and estimates that such a review and production will take 10 business days.

            Once all paper discovery is complete, the parties intend to move to depositions.
    Defendant intends to take the five Named Plaintiffs’ depositions. Currently, Plaintiffs
    intend to take the deposition of two corporate representatives, all Regional Managers that
    supervised Plaintiffs, and a number of Human Resources personnel. The parties are still
Case 1:17-cv-04780-MKB-RLM Document 68 Filed 03/05/19 Page 2 of 2 PageID #: 959
    The Honorable Roanne L. Mann
    January 14, 2019
    Page 2 of 2


    meeting and conferring regarding who Defendants will agree to produce. In addition, the
    parties need to meet and confer regarding the scope of Plaintiffs’ 30(b)(6) deposition notice.

             For all the above reasons, the Parties jointly request the foregoing extensions. This
    is the fifth request for an extension of discovery. The first request for an extension was
    based on the fact that Defendant had substituted new counsel, who did not even receive the
    full case file until March 2018. See Joint Request For An Extension (filed Apr. 6, 2018,
    Dkt. 30); Order (Apr. 9, 2018) (extending discovery to September 7, 2018). The second
    request was filed on September 7, 2018, after the parties spent a great deal of time and
    resources preparing for and attending a failed mediation on August 6, 2018. The third
    request for an extension was also based upon a Joint Request for an Extension and resulted
    in fact discovery being extended from December 7, 2018 until February 7, 2019. See Order
    (Nov. 19, 2018). The fourth request was based on the short period of time to review
    documents coupled with outstanding discovery issues that were the subject of Plaintiffs’
    motion to compel.

           Based on the foregoing, the Parties request that the Court extend the close of
    discovery to June 21, 2019, while also requiring a joint status letter identifying what if any
    expert discovery and dispositive motions the parties contemplate on June 18, 2019.

           We thank Your Honor in advance for your consideration of the foregoing.

                                                  Respectfully submitted,

                                                  /s/ Justin R. Marino

                                                  Justin R. Marino
    cc:    Defendant’s Counsel (via ECF)
